Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Status of the Claims
Claims 1-31 are pending in a Response dated 03/05/2021. By way of applicant’s election of 06/08/2020, claims 11-20 have been withdrawn and thus, claims 1-10 and 21-31 are being examined. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 03/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-10 and 21-31 are rejected under 35 USC 103 as being obvious over Probasco et al. (US2014/0127968A1) in view of Kochansky et al. (US6037374A, of record) and Milani et al. (US2005/0048093A1, IDS of 10/08/2020); and Seman et al. (US2004/0175480A1, IDS of 10/08/2020); and US2009/0104288A1 (hereinafter, US2009, IDS of 10/08/2020).  
Specifically, 
Claims 1-10 and 21-31 are rejected by Probasco in view of Kochansky; Milani; and Seman. 
Claim 4, 21 and 25 (composition form - other than liquid, strip, powder) are rejected by Probasco in view of Kochansky; Milani; Seman; and further in view of US2009. 

Applicant claims including the below claim 1 filed on 02/16/2021:

    PNG
    media_image1.png
    250
    1212
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Probasco teaches methods and compositions for controlling a honey bee parasitic mite or for the treatment or prevention of a parasitic mite infestation in a honey bee hive (abstract) where the mites causes bacterial infections in bee’s hemolymph ([0002]); the compositions comprise at least about 15%, e.g., 33.3% or 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 25, 75, 80, 90, or 95% potassium salts of hop beta acids, in about 30-35%, e.g., 33.3% solvent (e.g., propylene glycol) and about 30-35%, e.g.,  33.3% emulsifier (e.g., polysorbate 60) in the form of strip such as paper, cardboard, or in the form of liquid, powder, etc., ([0003], [0060], claims 1-8 of prior art). Although Probasco does not expressly teach patty, paste or pad form, it would be an obvious variation in the absence of evidence to the contrary because cardboard, strip or paper may have therein pad or patty or paste of the composition; the hop derivatives are provided in an encapsulated liquid or powder form in a coating that breaks down slowly inside the beehive and the coating provides for the long-term release of the hop derivative, and specific materials in capsule include silica, gelatin and gels, etc. ([0065]). Here, the prior art ranges of hop beta acids, solvent, and emulsifier overlap the instant ranges (instant claims 1, 3, and 24 (in part), and instant claims 2, 4, 10, 21-23, 25 & 31). 
Probasco teaches silica ([0065]), and but does not expressly teach fumed silica, its amount and properties of instant claims 1, 3, 5, 6, 22, 24, 26 and 27. The deficiencies are cured by Kochansky. 
Kochansky teaches composition and method for the control of parasitic mites in honey bees comprising formic acid and gelling agent such as fumed silica (or silicon dioxide) in an amount of 7-15% (Table 1) to provide an acceptable gel consistency decreased (col. 3, lines 7-15) in which the amount of fumed silica overlaps the instant range of 0.5 to about 35% or about 0.5 to about 25% or about 1 to about 6% or about 0.5 to about 6% (instant claims 1, 3, 5, 22, 24 and 26 – fumed silica and its amount). 
However, Probasco in view of Kochansky does not expressly teach antioxidant ascorbic acid or another antioxidant, and properties of instant claims 1, 3, 7-9, 22, 24 & 28-30. The deficiencies are cured by Milani and Seman. 
 Milani teaches methods and compositions for the control of infestations of parasites in bee colonies (title and [0001]) wherein the composition includes antioxidant ([0015], claims 26-27) such as ascorbic acid, BHT, and similar substances ([0039]).  
Seman teaches hop beta acid compositions for use in food products (title) wherein the hop beta acid has antibacterial properties, e.g., anti-listeria activity, and the compositions have ascorbic acid as antioxidant in an amount of 0.5%, 1%, 2% against Listeria activity ([0043]) where the antioxidant contributes to increased stability of the compositions because the hop beta acid compositions containing antioxidants can generally maintain their efficacy for about six months to one year and have better antimicrobial activity ([0007]) which may read on the prevention of degradation of hop beta acid and also the amount of Seman antioxidant overlaps the instant range of about 0.5 to about 5% (instant claims 1, 3, 7-9, 22, 24 and 28-30 – ascorbic acid and its amount). 
Probasco/Kochansky/Milani/Seman do not expressly teach paste, pad or patty of instant claims 4 and 21. The deficiency is cured by US2009. 
US2009 teaches methods and compositions to prevent or treat a honey bee pathogen infection, comprising contacting the pathogen with an effective amount of a composition comprising a hop derivative including beta acid, thereby controlling a honey bee pathogen (claims 1, 25, 28 and 31 of prior art); the prior art provides a device comprising the composition and the device is the device is selected from the group consisting of a strip, controlled release strip, tablet, reservoir, polymer disc, evaporation device, fiber, tube, polymeric block, membrane, pellet, a packet, patty, and microcapillary ([0012]) wherein the fiber, membrane, packet may reads on the instant pad and patty reads on the instant patty (instant claims 4 and 21).    
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of the ingredients as instantly claimed.
2. The difference between the instant application and Probasco is that Probasco does not expressly teach fumed silica, antioxidant and their properties of instant claims 1, 3, 5, 7-9, 22, 24, 26 and 28-30. The deficiencies are cured by Kochansky and Milani/Seman. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Although Probasco does not expressly teach about 5 to about 29% solvent as instantly claimed, the instant range “about 29%” may embrace “30%” of Probasco because 1) the term “about” generally embrace +-10% margin and thus, 29±10% refers to 10% of either side of 29 and that is, “about 29%” ranges from 26.1 to 31.9 and therefore the claimed range “about 29%” may overlap 30-31.9% of Probasco; and 2) further “about 29%” as instantly claimed is close enough to “30%” of Probasco.  In this context, see a case law stating that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, the instant range of solvent would be obvious in the absence of criticality for the range.  
Although Kochansky and Seman do not expressly teach about 0.5 to about 6% of fumed silica and 5% of antioxidant of instant claims 1, 3, 22 and 24, about 6% of instant fumed silica is close enough to 7% of Kochansky (see above Titanium Metals Corp. of America v. Banner), and optimizing or adjusting the amounts of fumed silica and antioxidant with the claimed ranges would not be inventive skill because such optimization would routinely be made depending on the intended purpose, properties 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add fumed silica of Kochansky and antioxidant ascorbic acid of Milani/Seman to the composition of Probasco. 
One of the skilled in the art would have been motivated to add fumed silica because addition of fumed silica would provide an acceptable gel consistency decreased. Although the prior art does not expressly teach fumed silica’s function or properties of maintaining the composition availability for bee uptake or reduce beta acid degradation or reduces bee agitation by minimum dripping on bees in the beehives as recited in instant claim 6, it would be implicit when the fumed silica with overlapping amount is used in the prior art composition because such properties are a natural result of the combination of elements, absent evidence to the contrary is given. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select patty or pad type composition from the teachings of US2009 as a matter of choice or design. Such selection would have yielded no more than the predictable biocide effects.  Although the applied art does not expressly teach paste type composition, its selection would not be an inventive and rather but a matter of choice or design as well, in the absence of evidence to the contrary.   
 This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Probasco fails to teach the instant solvent amount of about 5 to about 29%, and none of the applied secondary reference composition teaches the instant solvent amount. 
The examiner responds that see the above rejection on page 10.

Applicant argues that Probasco fails to teach patty, paste or pad form of the composition and liquid or powder form is for the capsule. 
The examiner responds that the newly applied US2009 reference cures the deficiency. Further, Probasco clearly teaches the strip comprises a liquid composition comprising beta acid in solvent and emulsifier ([0003] and claim 1) and further teaches an independent liquid compositoin (claim 8 of prior art). See also [0060] – solution type formulation and [0062] – powdered formulation. 

Applicant argues that Kochansky teaches toxic fume release gel compositions comprising hazardous formic acid fumed silica wherein the honey bees are prevented from coming into contact with the gel compositions while Probasco fails to teach a thickened beta acid formulation would be desirable and thus, there is no reason for one of skill in the art to turn to Kochansky for potential thickening agent; Kochansky combines fumed silica with formic acid as the active agent which is different from hop beta acid of Probasco, and fumed silica of Kochansky exists for creating a gel form of formic acid and thus, the motivation to create a gel form of formic acid is entirely inapplicable to hop beta acids; and Probasco in view of Kochansky/Milani/Seman fails to arrive at instant claim 1. 
The examiner responds that what the examiner relied on from Kochansky is the fumed silica as the gelling agent, not relied on the active agent; and Probasco teaches a variety of surfactants and thickeners are usually incorporated in the formulation to modify the size of the droplets, stabilize the emulsion, and modify the release which may relate to gelation ([0060] of Probasco), and thus, one of ordinary artisan would In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 

Applicant argues that as to instant claim 22, Probasco does not teach compositions comprising fumed silica or antioxidant and Kochansky teaches 7-15% fumed silica while instant claim 22 requires 0.5 to about 6% fumed silica and thus, Kochansky provides no guidance that would lead the selection of the claimed concentration of fumed silica; Milani fails to teach specific amount of ascorbic acid; Seman teaches 0.5-2% of ascorbic acid which is outside scope of the claimed range of about 3 to about 5%; and the applied art in combination fails to teach instant claim 22.
The examiner responds that about 6% of instant fumed silica is close enough to 7% of Kochansky and about 3% of instant ascorbic acid is close enough to 2% of Kochansky; unless criticality for those ranges is shown, optimizing or adjusting the prior art ranges to the instant ranges would not be inventive; and as noted above the applied art would achieve instant claim 22, in the absence of evidence to the contrary.  

In light of the foregoing, applicant’s arguments are not persuasive. 
 
Conclusion
Claims 1-10 and 21-31 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYUNG S CHANG/Primary Examiner, Art Unit 1613